
	
		I
		112th CONGRESS
		1st Session
		H. R. 134
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code to make permanent the
		  credit for increasing research activities.
	
	
		1.Permanent extension of
			 research credit
			(a)In
			 generalSection 41 of the
			 Internal Revenue Code of 1986 is amended by striking subsection (h).
			(b)Conforming
			 amendmentParagraph (1) of section 45C(b) of such Code is amended
			 by striking subparagraph (D).
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2010.
			
